Title: To Thomas Jefferson from Robert Smith, 25 October 1804
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir, 
                  
                     25 Oct. 1804
                  
               
               Mr Phipps is well known here. He is an inoffensive, well disposed man; but he is incapable of discharging the duties of a Lieutenant or of a Sailing Master on board a Man of War. From a principle of Charity in consideration of his age he has been retained in service. He may have claims for a pension but he certainly has no pretensions to promotion. And the letters produced by him only form another instance of the facility with which gentlemen interest themselves in behalf of an individual and in a Case wherein they confessedly are not competent to form an Opinion. Mr Phipps has always appeared to me, very grateful for the Office he now holds and I believe I am safe in asserting that here, where he is known, he has never said that he ought to be promoted. If he had been fit for service as his Connecticut-friends seem to consider him, I certainly would have attached him to one of the frigates of the squadron lately sent out. With sentiments of high Esteem & Respect I am sir, Your Ob. Ser.
               
                  
                     Rt Smith
                  
               
            